DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claims 1 – 6 and 9, filed 12 August 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 – 3, 5, 6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (US 2015/0347076) in view of Yamada (US 2013/0131883).  
Regarding independent claim 1, Terada teaches an event process data integration and analysis apparatus (Figure 2) comprising: 
an event data analyzer including a processing apparatus (Figure 3: Electricity Acquisition Part 21 from Information Processor 202, Operating Period Acquisition Part 22 from Information Processor 202), the event data analyzer configured to extract unit operation data based on an event log including an operation history of an operator (paragraph 134: the electricity acquisition part 21 acquires the total electricity information and individual electricity information of the appliances; paragraph 137: operating period acquisition part 22 acquires the operating period information of the appliances); 
a process data analyzer including a processing apparatus (Figure 3: Electricity Calculation Part 23 from Information Processor 202), the process data analyzer configured to extract process data based on a historian including a history of a process value (paragraph 140: the electricity calculation part 23 calculates the total electricity based on the change information, first total electricity information, and first individual electricity information; paragraph 144: the 
an integrated display output interface (Figure 3: Image Generation Part 24) configured to:  
generate, based on the unit operation data, a unit operation band for each device among a plurality of devices (paragraph 183 and Figure 5: the first operating period image 501 is an image representing a time series of the operating periods of each of the appliances 401 to 403 installed in the group 10), the unit operation band representing an operation intention of the operator for a series of operations to change the process value and being arranged in a time series (paragraph 187 and Figures 5 and 6: when the user wants to know how the total electricity changes if Appliance A does not operate during an operating period 52a presented by the operating period image 52, the user performs an operation to specify the operating period 52a).   
Terada does not expressly disclose generate, based on the process data, a process trend chart for each device, the process trend chart representing a change over time in the process value.  Yamada discloses separate graphs for the power consumption for each appliances along with another separate graph for the total power consumption for all the appliances (paragraphs 142 – 144 and Figures 8, 9).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Terada's system to alongside of displaying graphs for state information of each appliances and graphs for the total power consumption for all the appliances, to further display graphs for power consumption for each of said appliances.  One would be motivated to do so because this would help a user to better further analyze each appliances in details.  


Regarding dependent claim 2, Terada does not expressly disclose wherein the integrated display output interface is configured to generate, based on the unit operation data, an operation trend chart for each device, the operation trend chart representing a change over time in operations by the operator.  Yamada discloses a graph for the room temperatures caused by each appliances alongside with graphs of power supply for each appliances and graphs of total power supply for all appliances (Figures 30, 31).It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Terada's system to alongside of displaying graphs for state information of each appliances and graphs for the total power consumption for all the appliances, to further display graphs for room temperatures caused by each of said appliances.  One would be motivated to do so because this would help a user to better further analyze each appliances in details.  
The combination of Terada’s and Yamada’s systems teaches generate the integrated display to include the unit operation band, the operation trend chart, and the process trend chart associated by time (Yamada, Figures 30, 31: graphs of room temperature of each appliances displayed alongside with graphs of power supply for each appliances and graphs of total power supply for all appliances).  


generate a combined unit operation band by arranging the unit operation bands of the plurality of devices together in one lane (paragraph 182 and Figures 5 and 6: the first total electricity image 500 presents a time series of the total electricity (the sum of electricity consumption of the appliances) measured in a certain day in a line chart); and 
generate an integrated display including the combined unit operation band (Figure 5: first total electricity image 500, operating period image 501).  

Regarding dependent claim 5, Terada teaches a unit operation reanalyzer configured to select simultaneous unit operation bands from among the unit operation bands of the devices (paragraphs 218-224 and Figures 8A, 8B: any combination of appliances and any combination of sections of each appliances can be toggled on or off 503 that adjusted data of the combined total electricity in the combined graph 500); 
wherein the integrated display output interface is configured to generate the combined unit operation band by arranging the selected unit operation bands in combination in one lane (Figure 5: first total electricity image 500, operating period image 501).  

Regarding dependent claim 6, Terada does not expressly disclose wherein the unit operation reanalyzer is configured to analyze a device count of the selected unit operation bands 
the integrated display output interface is configured to append the device count and the operation intention to the combined unit operation band based on a result of analysis by the unit operation reanalyze (Figures 5 – 10: “Appliance A”, “Appliance B”, “Appliance C”).  

Regarding dependent claim 10, Terada teaches wherein the process value is changed by the operation of the operator (paragraph 187 and Figures 5 and 6: when the user wants to know how the total electricity changes if Appliance A does not operate during an operating period 52a presented by the operating period image 52, the user performs an operation to specify the operating period 52a).  

Regarding claim 9, claim 9 is similar in scope as to claim 1, thus the rejection for claim 1 hereinabove is applicable to claim 9.  

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (US 2015/0347076) in view of Yamada (US 2013/0131883) and Milrud et al. (US 2014/0075380).  
Regarding dependent claim 4, Terada does not expressly disclose wherein the integrated display output interface is configured to generate the combined unit operation band by arranging the unit operation bands of the devices in overlap in one lane.  Milirud discloses multiple data of four process are displayed on a single graph over the same time period (paragraphs 55 – 58 and Figure 6).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/JEFFREY J CHOW/Primary Examiner, Art Unit 2612